FILED
                           NOT FOR PUBLICATION
                                                                            MAY 01 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ADOLFO NARANJO, Jr.,                             No.   16-56867

              Plaintiff-Appellant,               D.C. No.
                                                 2:13-cv-02685-JAK-SH
 v.

COUNTY OF LOS ANGELES, a public                  MEMORANDUM*
entity; LOS ANGELES COUNTY
SHERIFF’S DEPARTMENT, a law
enforcement agency; LOS ANGELES
COUNTY CIVIL SERVICE
COMMISSION, a public board entity;
LEROY D. BACA, elected Sheriff of Los
Angeles County; RAY LEYVA, Captain,
deputy sheriff employed by LASD;
FRANK ROTH, Sergeant, deputy sheriff
employed by LASD; WILLIAM J.
FUJIOKA, CEO of Los Angeles County;
DOES, 1 through 20 inclusive,

              Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                    John A. Kronstadt, District Judge, Presiding

                       Argued and Submitted April 10, 2018


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                                 Pasadena, California

Before: SCHROEDER and M. SMITH, Circuit Judges, and DRAIN,** District
Judge.

      Adolfo Naranjo, Jr., appeals the dismissal of his 42 U.S.C. § 1983 and

California Government Code § 3304(b) actions in which he claimed he was denied

due process when he was removed from his deputy sheriff position and reassigned

to the position of a warehouse worker aide without a full hearing. The

reassignment was made after a psychological evaluation found him to be unfit for

duty as a deputy. Naranjo had the opportunity to present medical evidence on his

own behalf.

      In state court writ proceedings, the California Superior Court determined

that he was not entitled to a full hearing. Naranjo’s principal argument on appeal is

that the District Court erred in giving preclusive effect to the state court decision.

At issue in state court was whether the Civil Service Rules entitled him to the full

hearing offered to those against whom punitive action is taken. The state court

determined that the action taken by the County was not punitive; it was done for

medical reasons and not for purposes of discipline. Accordingly, the state court

held that the County was in compliance with the Public Safety Officers Procedural


      **
             The Honorable Gershwin A. Drain, United States District Judge for
the Eastern District of Michigan, sitting by designation.
                                            2
Bill of Rights Act. See Cal. Gov. Code § 3304(b). Naranjo is barred by res

judicata and collateral estoppel from relitigating that claim and the underlying

issues in the District Court. See People v. Barragan, 83 P.3d 480, 492 (Cal. 2004).

      Naranjo nevertheless contends that he is entitled to litigate his federal claim

of denial of due process under 42 U.S.C. § 1983. To the extent that the claim was

not actually litigated in state court, however, it could have been. Such a claim is

barred. See Mycogen Corp. v. Monsanto Co., 51 P.3d 297, 302 (Cal. 2002)

(“Under [the res judicata] doctrine, all claims based on the same cause of action

must be decided in a single suit; if not brought initially, they may not be raised at a

later date.”). Hence, the District Court correctly concluded that the federal claim

was precluded.

      Naranjo also challenges the dismissal of his Monell v. Department of Social

Services of New York, 436 U.S. 658 (1978), claim without leave to amend. The

dismissal was founded upon res judicata and collateral estoppel principles as well.

No amendment has been suggested that would alter the nature of the remedy

sought or the policy challenged. Thus, any amendment would have been futile.

See Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir.

2011) (citation omitted) (“Although leave to amend should be given freely, a




                                           3
district court may dismiss without leave where a plaintiff’s proposed amendments

would fail to cure the pleading deficiencies and amendment would be futile.”).

      AFFIRMED.




                                         4